UNITED STATES DISTRICT COURT                    USDCSDNY
SOUTHERN DISTRICT OF NEW YORK                   iJOCUMbNT
-----------------------------------   X
EDWYNA W. BROOKS d/b/a EW BROOKS
                                                ELECTRONICALLY FILED
BOOKS LLC,                                      DOC#: _ _ _ _ _......,._
                                                D "Tf FTL ED: - - - f f ~ 9 H ' ~
       Plaintiff,

               -v-                          19-cv-1944 (JSR)

DAMON ANTHONY DASH and POPPINGTON                  ORDER
LLC d/b/a DAME DASH STUDIOS,

       Defendants.
-----------------------------------   X


JED S. RAKOFF, U.S.D.J.

     On January 30, 2020, counsel for plaintiff Edwyna Brooks,

via e-mail, requested the Court to hold defendants Damon Dash

and Poppington LLC in contempt of court and to impose sanctions

in the amount of $10,000 for their violations of the stipulation

and order for a preliminary injunction effective March 19, 2019.

     Under the terms of the injunction, Dash agreed not to

"market, advertise, promote, distribute, sell the film Mafietta

during the pendency of this litigation." ECF No. 23. And, at the

close of bench trial on January 23, 2020, the Court reminded the

parties that the injunction would be in effect until the Court

issues its findings of fact and conclusions of law later this

year. Despite this clear directive, defendants have, by their

own admission, failed to comply with the terms of the injunction

by not removing three Instagram posts - each dated March 5,

2017, March 8, 2017, and March 11, 2017 - promoting the film on
Poppington LLC's account. However, defendants contend this was

accidental.

     Without ruling whether the violation was intentional or

accidental, the Court hereby orders defendants to remove the

said posts by no later than January 31, 2020 at 5:00 p.m. While

no sanctions will be imposed for the aforementioned violation,

failure to comply with this Order, as well as any further

knowing or reckless violation of the terms of the preliminary

injunction, will be deemed contempt of court and sanctions will

be imposed.

     SO ORDERED.

Dated:    New York, NY
          January 30, 2019            n\JED S. RAKOFF, U.S.D.J.

              ~--~s(>~- c~~




                                2
